Case 19-00248-5-DMW           Doc 86 Filed 05/05/20 Entered 05/05/20 15:25:38                    Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION


  IN THE MATTER OF: ROBERT WARREN EDWARDS                               CASE NO: 19-00248-5-DMW
                    TRENA HARDISON EDWARDS



                               REPORT ON UNCLAIMED DIVIDENDS

  The undersigned Trustee, having concluded administration of the above estate, respectfully reports
  unto the Court:

  1. That checks were issued to certain creditors in payment of dividends due in the distribution of the
     estate, and said checks have been returned to the undersigned as a result of insufficient or incorrect
     mailing addresses of the creditor-payee, or said checks have not been cashed by the creditor-
     payee, said checks being as follows:


  NAME AND LAST KNOWN ADDRESS                                            AMOUNT

  ROBERT WARREN EDWARDS                                                  $5.00
  105 BARKSIDE LANE
  NEW BERN, NC 28562


  2. That the undersigned Trustee has made a diligent effort to determine the present mailing address or
  whereabouts of the creditor-payee, and that all efforts have been unsuccessful;

  WHEREFORE, the undersigned Trustee desires to pay unto the Court said unclaimed dividends
  pursuant to 11 U.S.C. 347.




  May 5, 2020                                            /s/ Joseph A. Bledsoe, III
                                                   JOSEPH A. BLEDSOE, III
                                                   CHAPTER 13 TRUSTEE
                                                   P. O. BOX 1618
                                                   NEW BERN, NC 28563
                                                   (252) 633-0074
